Citation Nr: 0316868	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from June 1960 to July 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 decision by the Columbia, South Carolina, 
Regional Office (RO).  In January 2002, the Board remanded 
the case to the RO for further development of the evidence.


REMAND

Unfortunately, the Board is unable to adjudicate the 
veteran's claim just yet.

In February 2003, the RO advised the veteran that his case 
was being returned to the Board and invited him to submit any 
additional evidence he had directly to the Board for 
consideration.  He accepted that invitation and submitted his 
treatment records from the Wilkinson Medical Clinic and the 
Waukesha Medical Center dated from April 1986 to July 1992.  
Since he waived his right to have this evidence initially 
considered by the RO, the Board may consider it in the first 
instance.  See VAOPGCPREC 1-2003 (May 21, 2003) issued in 
response to the holdings in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003).  So 
this is not a problem, but still other development is 
required.

The veteran also has submitted a statement indicating that, 
from October 1992 to December 1996, he saw Dr. Allan Weldon, 
but none of Dr. Weldon's records are included in the file, so 
they must be obtained.

It also appears that not all of the veteran's VA treatment 
records are on file, so they must be obtained too.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  After he filed his 
August 1999 claim, the RO requested some of his VA treatment 
records, specifically those dated from November 1998 to 
November 1999.  Thereafter, VA hospital discharge summaries, 
dated in May 1998 and March 1999, were added to the file.  
The day before an October 2000 hearing, some additional VA 
treatment records were added to the file, but only one, dated 
in December 1996, was dated earlier than November 1999.  In 
his February 2003 statement, the veteran said that all of his 
medical treatment, since December 1996, had been at the 
VA medical center.  The January 2002 Board decision directed 
the RO to obtain all of his VA treatment records, and to 
document its efforts to do so.  So additional VA treatment 
records were obtained, but none were dated before May 2001.  
Thus, apparently some of the veteran's VA treatment records, 
particularly those dated from December 1996 to November 1998, 
may be missing from the file and must be obtained in order to 
comply with the Board's January 2002 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran also underwent a VA cardiology examination in 
July 2002.  But since the evaluating physician did not have 
the benefit of all of the veteran's treatment records, for a 
complete review of his medical history, the examination was 
not as thorough and fully informed as it could have been.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121 (1991); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  This evidentiary 
deficiency can be cured, however, once all of the veteran's 
treatment records are obtained on remand and associated with 
his file because the file then can be returned to the VA 
contract physician who conducted the July 2002 cardiology 
examination, if he is available, to see whether the 
additional treatment records change his report.  The examiner 
can indicate this in an addendum to his July 2002 evaluation 
or, if necessary, reexamine the veteran in light of the 
additional evidence.  If, for whatever reason, that physician 
is unavailable to provide this supplemental information, then 
someone else with similar qualifications may.

Also note that an April 2000 VA treatment record, and the 
report of the July 2002 VA cardiology examination, referred 
to Wolff-Parkinson-White syndrome (WPW), a disorder in which 
the heart has extra electrical pathways between the atria and 
the ventricles.  A March 1999 VA discharge summary shows the 
veteran was admitted for radiofrequency ablation of a 
concealed accessory pathway, and the ablation was described 
as successful.  But it is difficult to see the evidence of 
that success, in subsequent treatment records, as episodes of 
tachycardia have recurred.  Moreover, a December 2001 VA 
treatment record indicates there was no electrocardiographic 
evidence of WPW.  Thus, it is not entirely clear whether 
the veteran had WPW or, if he did, whether he still has it.  
If he has never had, or does not now have, WPW, then the 
nature and etiology of his current heart disorder has not 
been established.  The examiner should review the file, 
including VA and non-VA treatment records, as well as 
electrocardiogram tracings, to determine the nature and 
etiology of all of the veteran's heart disability.

Finally, if the veteran has, or has had, WPW, the examiner 
should explain this disorder and indicate for the record 
whether it is a congenital defect, i.e., a structural 
abnormality, or anomaly, that is present at birth.  
See THE MERCK MANUAL 1726-1730 (17th ed. 1999); HURST'S THE HEART 
366-368 (R. Wayne Alexander et al. eds., 9th ed. 1998).  
Generally, mere congenital or developmental defects are not 
diseases for purposes of VA disability compensation.  
38 C.F.R. §§ 3.303(c), 4.9.  However, a disease process may 
be superimposed on a congenital defect and, if the 
superimposed disease process first becomes manifest 
in service, service connection may be granted therefor.  See 
VAOGCPREC 82-90, 55 Fed. Reg. 45711 (Oct. 30, 1990).  Thus, 
it is critical that the examiner determine the nature and 
etiology of the veteran's current heart disorder and, if it 
includes a disease process superimposed on a congenital 
defect, the date of onset of the disease process.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must obtain all of the 
veteran's VA treatment records prepared 
since December 1996, particularly records 
dated from December 1996 to November 
1998, and associate them with the file.

2.  The RO should obtain the veteran's 
treatment records from Dr. Allan Weldon, 
1910 Gregg Street, Columbia, SC  29201.



3.  After the above development has been 
accomplished, the file should be 
submitted to Dr. Narendra Patel, the VA 
contract physician who conducted the July 
2002 cardiology examination, if he is 
available.  If he is not available, the 
veteran must be afforded another VA 
cardiology examination.  Dr. Patel, or 
another VA examiner in his stead, must 
review this decision, and all of the 
medical evidence of record, and prepare 
an addendum to the July 2002 examination 
report reflecting that review.  If Dr. 
Patel is available, and determines that 
reexamination is warranted, the veteran 
should be afforded on.  In the addendum, 
the examiner should  address the 
following matters:

	a.  What is the nature and etiology 
of the veteran's current heart disorder 
or disorders?

	b.  Does the veteran have, or has he 
had, Wolff-Parkinson-White syndrome?  How 
does that disorder manifest itself?  Is 
it a structural abnormality or anomaly 
present at birth, i.e., a congenital 
defect?

	c.  If the veteran has more than one 
heart disorder, are the disorders 
etiologically related?

	d.  Is there any evidence that the 
veteran has a current heart disorder that 
preexisted service and was aggravated 
therein, or that he has a current heart 
disorder that was incurred in service.



4.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and, 
if the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  The SSOC must set 
out all of the applicable law including 
the VCAA.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board is remanding to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes), and the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.



____________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision by the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2002).


